IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 MICHAEL WILLIAM WOODFORD AND                 : No. 172 MAL 2019
 OPTIONS INSURANCE AGENCY,                    :
                                              :
                     Petitioners              : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
                                              :
              v.                              :
                                              :
                                              :
 PENNSYLVANIA INSURANCE                       :
 DEPARTMENT,                                  :
                                              :
                     Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 13th day of August, 2019, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to the

remaining issue. The issues, as stated by Petitioners, are:


      (1)    With respect to a question of statutory construction that the Insurance
             Commissioner and the Commonwealth Court readily acknowledge was a
             “matter of first impression”, did the Commonwealth Court Panel err when it
             afforded deference to the Insurance Department’s interpretation of an
             ambiguous statute that was penal in nature instead of strictly construing the
             statute against the Insurance Department, as required by Pennsylvania
             law?

      (2)    Does the Commonwealth Court Panel’s holding conflict with other
             intermediate appellate court opinions in holding that Petitioners were not
             entitled to summary judgment notwithstanding the fact that the Insurance
             Department failed to reply to Petitioners’ motion for summary judgment and
             failed to submit evidence to contradict a sworn affidavit submitted by
             Petitioners?


      The Application for Relief in the Nature of a Motion for Stay is DENIED.